DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-16, and 18-20 were modified in an amendment filed on June 30, 2022.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. § 103.
Claim 19 is being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).
Claims 1, 10, and 19 are objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “service modules” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the Remarks submitted on June 30, 2022, Applicant states that “the Specification discloses the service modules are applications that run on a server having one or more processors and a memory, and that provide various types of functionality to support operations of the server. Accordingly, the term "service modules" denotes structure and does not invoke 35 U.S.C. § 112(f).”  Applicant further asserts that claim 19 was amended “to recite that the "service modules" are executable by one or more processors, thereby confirming this term does not invoke § 112(f)” and “to the extent that the term "service modules" may be understood to invoke 35 U.S.C. § 112(f), such term should be construed to cover the corresponding structure and equivalents thereof described in the Specification.”
While the Examiner agrees that the term “service modules” has sufficient structure when interpreted in light of the Specification (hence the interpretation of the claim under 35 U.S.C. § 112(f)), simply adding that the “service module” is executed by one or more processors in the claim does not in and of itself provide structure to the term since neither the term nor the claim describes the exact nature of a “service module” (i.e., software, read-only memory (ROM), a field programmable gate array (FPGA), or some other circuitry that can be driven by a processor).  Merely stating in a claim that a function is being executed by a generic processor does not provide sufficient structure.  See MPEP 2181(II)(B).  Therefore, the interpretation of the claim(s) under 35 U.S.C. § 112(f) is maintained.  Interpretation under 35 U.S.C. § 112(f) is not a rejection of the claim(s), but merely indicates how the claim(s) are being interpreted.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:  
Claim 1, as amended, contains the limitation “cleaning information included the plurality of datasets, wherein the cleaning is configured to address errors in the plurality of datasets.”  Claims 10 and 19, as amended, each contain a similar limitation.  There appears to be a typographical error and the limitations should read “cleaning information included in the plurality of datasets, wherein the cleaning is configured to address errors in the plurality of datasets.”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20, as amended, are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to detecting anomalies without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-9 describe a method/process, and claims 10-18 describe a non-transitory computer-readable medium, and claims 19-20 describe a system, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-9
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “monitoring…metrics corresponding to a system;” “cleaning information included the plurality of datasets, wherein the cleaning is configured to address errors in the plurality of datasets;” “… evaluate trends associated with combinations of metrics within the first dataset and the one or more second datasets to predict a likelihood of a future system failure;” and “generating … a system classification output, the system classification output comprising information representative of whether a future system failure is predicted based on the evaluated trends associated with the one or more combinations of metrics within the subset of the plurality of datasets.”  The limitations describe a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components and/or functions (i.e., use of a processor or a generic computer, and/or generic machine learning).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind and/or with pen and paper.  The monitoring of metrics, cleaning data, evaluating trends in the collected metrics, and classifying whether the trends indicate a potential future problem in the context of the claim involves making an observation and/or evaluation of the collected data in order to recognize and fix possible errors in the data, and determine a potential failure pattern.  Such an observation, manipulation, and/or evaluation of data can be performed by a human and recites a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 4-6, as amended, describe further details pertaining to calculations, evaluations, and data manipulation performed on the data collected in claim 1.  Each of the limitations in dependent claims 4-6 describe a process that, under its broadest reasonable interpretation, contains evaluations which can be considered as mental processes related to performing the abstract idea(s) identified in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 4-6 recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1, as amended, indicates that aspects of the method are performed by a “processor.”  Even if the described methods are implemented on a computer, there is no indication that the combination of elements in the claim solves any particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the identified judicial exceptions.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The processor cited in the claim is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  This limitation can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1, as amended, further recites limitations performed by a “machine learning engine.”  Claims 2-3 recite limitations pertaining to training the machine learning model.  These limitations merely describe the use of machine learning and the training of a machine learning model without any specification of details, other than using a certain type of data and known generic techniques, pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  As currently written, these limitations describe the machine learning model merely as a generic “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component using generic machine learning techniques is not a practical application of the abstract idea(s).
Claim 1, as amended, further recites limitations for “performing, by the processor, one or more actions, the one or more actions to mitigate a predicted future system failure subsequent to generation of the system classification output, wherein the system classification output indicating indicates the future system failure is likely to occur.”  The performance of mitigation actions is described in a generic manner and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Claims 4-6 describe further details regarding the calculations and/or evaluations performed pertaining to the data and model.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Claims 7-8 recite limitations which describe insignificant extra-solution activity pertaining to the display of analysis results.  Claim 9 recites limitations pertaining to performing generic actions in response to determining a likely system failure.  These claims are generic in nature without providing any details regarding a specific problem being solved or specific remedial actions being taken.  As such, these limitations do not integrate the abstract idea(s) into a practical application.
Accordingly, these identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.   In the instant case, as detailed in the analysis for Step 2A-Prong 2, claims 1-3 and 7-9 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.  
Regarding claim 1, the “processor” recited in the claim describes a generic computer processor and/or computer component at a high level and does not represent “significantly more” than the judicial exception.
Claims 1-3 all recite limitations regarding the use of machine learning and the training of a machine learning model.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe the machine learning model as merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept.
Claim 1, as amended, further recites limitations for performing mitigation actions.  These limitations are written in a generic manner and, as such, represent insignificant extra-solution activity.  Therefore, the limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.
Regarding claims 7-8, the limitations pertaining to display of analysis results describe insignificant extra-solution activity.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the display of data in the graphical user interface is performed (i.e., graphics processing, pixel manipulation, etc.), the additional elements of displaying analysis results via the graphical user interface (GUI) amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  The mere use of a graphical user interface to display information does not represent “significantly more” than the judicial exception and cannot provide an inventive concept.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Regarding claim 9, the limitations describing the performance of generic actions in response to determining a likely system failure are generic in nature without providing any details regarding a specific problem being solved or specific remedial actions being taken and, as such, describe insignificant extra-solution activity.  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.

Conclusion
In light of the above, the limitations in claims 1-9 recite and are directed to abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract idea(s).  Claims 1-9 are therefore not patent eligible.

Step 2 Analysis for Claims 10-18
	Claims 10-18, as amended, contain limitations for a system which are similar to the limitations for the methods specified in claims 1-9, respectively.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claims 10-18 is similar to that presented above for claims 1-9.
In light of the above, the limitations in claims 10-18 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 10-18, as amended, are therefore not patent eligible.

Step 2 Analysis for Claims 19-20
	Claim 19, as amended, contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the methods specified in claim 1.  Claim 20, as amended, contains limitations which are similar to limitations found in claims 2, 4-5, 7, and 9.  As such, the analysis under Step 2A – Prong 1 for claims 19-20 is similar to that presented above for claims 1-2, 4-5, 7, and 9.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claims 19-20, as amended, contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 19 recites the additional elements of a “memory;” “one or more service modules executable by the one or more processors and configured to provide functionality to one or more external user devices;” and “one or more processors.”  The memory and processors cited in the claim describe generic computer components at a high level and do not integrate the abstract idea into a practical application.  Similarly, the “service modules” are interpreted, based on the specification, as merely describing generic servers and do not integrate the abstract idea into a practical application.
Claims 19-20 both recite limitations regarding the use of machine learning and the training of a machine learning model and performance of actions in response to determining a likely failure.  Claim 20 further contains limitations pertaining to the display of information.  These limitations do not integrate the abstract idea into a practical application for the same reasons explained in the Step 2A-Prong 2 analysis presented above for claims 1-2, 4-5, 7, and 9.
Accordingly, these identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.    
Claims 19-20 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.
Claim 19 recites the additional elements of a “memory;” “one or more service modules executable by the one or more processors and configured to provide functionality to one or more external user devices;” and “one or more processors.”  The memory and processors cited in the claim describe generic computer components at a high level and do not represent “significantly more” than the judicial exception.  Similarly, the “service modules” are interpreted, based on the specification, as merely describing generic servers and do not represent “significantly more” than the judicial exception.
Claims 19-20 both recite limitations regarding the use of machine learning and the training of a machine learning model and performance of actions in response to determining a likely failure.  Claim 20 further contains limitations pertaining to the display of information.  These limitations do not represent “significantly more” than the judicial exception for the same reasons explained in the Step 2B analysis presented above for claims 1-2, 4-5, 7, and 9.

Conclusion
In light of the above, the limitations in claims 19-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 19-20 are therefore not patent eligible.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see pages 9-15 of the Remarks, filed on June 30, 2022) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  Applicant presents the following arguments:
Applicant argues that the subject matter does not fall within a mental process which is an abstract idea and asserts that “[t]he present claims are not directed to a patent-ineligible abstract idea, and the Federal Circuit's decision in Koninklijke KPN NV v. Gemalto M2M GmbH is instructive in this case. See 942 F.3d 1143, 1150 (Fed. Cir. 2019). Koninklijke involved claims for detecting errors in data transmissions, and per the patent-at-issue, "prior art error detection systems were unable to reliably detect systematic errors." See id at 1146. The Federal Circuit held that the challenged claims were "directed to a non-abstract improvement because it employs a new way of generating check data that enables the detection of persistent systematic errors in data transmissions that prior art systems were previously not equipped to detect." Id at 1151. Notably, the court stated "the claims do not simply recite, without more, the mere desired result of catching previously undetectable systematic errors, but rather recite a specific solution for accomplishing that goal-i.e., by varying the way check data is generated by modifying the permutation applied to different data blocks." Id (emphasis added). Moreover, the court explained that when determining whether claims are non-abstract, the relevant inquiry is "whether the claims . . . focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke processes and machinery." Id (quoting McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016); citing Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)) (emphasis added).”  Applicant further argues that “claim 1 is patent eligible under the Federal Circuit's decision in Koninklijke, because the features of claim 1 do not merely recite effects or results and instead, recite concrete and specific means or methods for providing a technological improvement, namely, a system health monitoring system that uses a trained machine learning model to analyze combinations of different metrics operates to predict system failures before they occur. Accordingly, the present claims are not directed to an abstract idea and are patent eligible under 35 U.S.C. § 101 in view of Koninklijke.”
Applicant also presents arguments that the claims integrate any abstract idea into a practical application and describe an improvement in technology.  Applicant references various court decisions and sections in the Specification to support this assertion.
The Examiner respectfully disagrees.  
Regarding Applicant’s arguments pertaining to functionalities and mechanisms described in the Specification, the claims are viewed and are given their broadest reasonable interpretation in light of the Specification.  However, as has been explained by the courts, reading a claim in light of the specification is different from reading limitations of the specification into a claim.  See MPEP 2111.  With regard to subject matter eligibility, the amended claims have been evaluated using the broadest reasonable interpretation of the claim in light of the Specification in accordance with the October 2019 Update to the 2019 PEG.  
The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  The courts have found that a claim directed to collecting and comparing known information can recite a mental process.  See MPEP 2106.04(a)(2)(III)(A).  Further, as an example, the courts have indicated that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer may not be sufficient to show an improvement in computer functionality (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)).  See MPEP 2106.05(a)(I).
The amended independent claims, as currently written and when viewed as a whole, describe automation using a generic machine learning model of a process to evaluate collected data and predict a failure in a system based on the evaluation of the data.  The claims are written very broadly and provide no indication of providing an improvement in the actual functioning of a computer or memory controller, or an improvement to a particular technology or technical field.  Rather, the claims describe implementing the identified abstract idea (i.e., evaluation/comparison of data to predict a possible failure) using generic computer components (i.e., memory, processors, and a machine learning model), thereby conforming to the “abstract-idea-based solutions implemented with generic technical components in a conventional way” of the Step 2 analysis in Alice.  As such, the claim limitations, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a computer).  The determination and performance of an action to mitigate the predicted failure is described in a generic manner and is merely extra-solution activity to apply the identified abstract idea.
As explained in the above rejection in the Step 2A - Prong 2 and Step 2B analysis regarding integration of the abstract idea into a practical application and determination of an inventive concept, the claim limitations pertaining to training the machine learning model, as currently written, merely describe the use of machine learning and the training of a machine learning model without any specification of details, other than using a certain type of data and known generic techniques, pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details would include description of specific algorithms used in training the machine learning model.  The machine learning model is therefore merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept or integrate the judicial exception into a practical application.
As cited by the Applicant, the claims in Koninklijke “recite a specific solution for accomplishing that goal-i.e., by varying the way check data is generated by modifying the permutation applied to different data blocks” (emphasis added).  As such, the claims describe functionality that cannot be reasonably performed by a human.  The amended independent claims contain limitations for cleaning dataset information, evaluating trends, and predicting the likelihood of a future failure.  However, unlike the claims in Koninklijke, the amended claims in the instant application describe these functions at a high level and do not describe a specific solution or transformation of data.  Furthermore, as indicated in the above rejection, the functions of cleaning data (i.e., fixing errors in data), evaluating trends, and making a prediction based on those trends are functions that, using the broadest reasonable interpretation of the claim in light of the Specification, can be performed by a human.
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, and 14-19
Claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over McElhinney et al. (U.S. Patent Publication No. 2016/0155315) in view of Natarajan et al. (U.S. Patent Publication No. 2020/0174774).

Claims 1 and 5-9
Regarding claim 1, McElhinney discloses: 
A method comprising: 
monitoring, by a processor, metrics corresponding to at least computing resources of a system (McElhinney: ¶ [0033] (monitoring operating data of assets)); 
compiling, by the processor, a plurality of datasets based on the monitoring, each dataset of the plurality of datasets comprising metrics associated with a different period of time (McElhinney: ¶ [0074]; ¶ [0103] (operating data may be obtained periodically)); 
executing, by a machine learning engine, a machine learning model against a subset of the plurality of datasets (McElhinney: ¶ [0115]-[0118] and ¶ [0159]-[0165] (evaluate trends in health metrics and utilize a machine learning model to predict failure probability)), 
wherein the subset of the plurality of datasets comprises a first dataset comprising metrics obtained via the monitoring during a current period of time and one or more second datasets comprising metrics obtained via the monitoring during one or more periods of time prior the current period of time (McElhinney:  ¶ [0074]; ¶ [0103] (collect operating data periodically); ¶ [0134]-[0139] and ¶ [0239]-[0242] (training a failure model using historical data)), 
wherein the executing of the machine learning model against the subset of the plurality of datasets is configured to evaluate trends associated with combinations of metrics within the first dataset and the one or more second datasets to predict a likelihood of a future system failure based on the trends (McElhinney: ¶ [0115]-[0118] and ¶ [0159]-[0165] (evaluate trends in health metrics and utilize a machine learning model to predict failure probability); ¶ [0134]-[0139] and ¶ [0239]-[0242] (training a failure model using historical data and analysis of subset of variables to identify trends)); 
generating, by the machine learning engine, a system classification output, the system classification output comprising information representative of whether a future system failure is predicted based on the evaluated trends associated with the one or more combinations of metrics within the subset of the plurality of datasets (McElhinney: ¶ [0159]-[0165] (determination of likelihood for future failure)); and 
performing, by the processor, one or more actions to mitigate a predicted future system failure subsequent to generation of the system classification output, wherein the system classification output indicates the future system failure is likely to occur (McElhinney: ¶ [0028] (trigger preventative actions based on feedback data); ¶ [0166]-[0172] (triggering preventative actions if health metric falls below a threshold); ¶ [0253] (actions may be triggered based off the health metric model)).

Further regarding claim 1, McElhinney does not explicitly disclose, but Natarajan teaches:
	cleaning information included the plurality of datasets, wherein the cleaning is configured
to address errors in the plurality of datasets (Natarajan:  ¶ [0030]).

	Natarajan teaches cleaning of historical data to replace, modify or delete corrupt or inaccurate data (Natarajan:  ¶ [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean data prior to use with the machine learning model as taught by Natarajan in conjunction with the monitoring and failure prediction techniques taught by McElhinney.  One of ordinary skill in the art would be motivated to do so in order to detect and correct/remove corrupt or inaccurate data to accurately reflect asset operating data so that the learning model provides accurate results (Natarajan:  ¶ [0030]).

Claims 5-9
Regarding claim 5, McElhinney in view of Natarajan discloses:
The method of claim 1, wherein the cleaning comprises replacing one or more values included in the at least one dataset with one or more values derived from a historical dataset (Natarajan:  ¶ [0030] (cleaning of data to replace, modify or delete corrupt or inaccurate data)).

Regarding claim 6, McElhinney in view of Natarajan discloses:
The method of claim 1, wherein the cleaning comprises removing a portion of the at least one dataset (Natarajan:  ¶ [0030] (cleaning of data to replace, modify or delete corrupt or inaccurate data)).

Regarding claim 7, McElhinney in view of Natarajan discloses:
The method of claim 1, further comprising: 
presenting the system classification output at a user interface, the user interface comprising one or more interactive tools associated with the one or more actions to mitigate the predicted future system failure (McElhinney: ¶ [0085] (interactive user interface); ¶ [0162]-[0165] (graphical user interface shows various information, including health metric data, sensor data that contributed to abnormal condition indicator, and other asset information, such as various key performance indicators)); and 
receiving, via the user interface, an input corresponding to user interaction with at least
one interactive tool of the one or more interactive tools, wherein the input is configured to initiate performance of at least one action corresponding to the at least one interactive tool (McElhinney: ¶ [0085] (interactive user interface); ¶ [0170] (The analytics system may generate a list of one or more recommended actions that may help increase the health metric and cause an output system to output an indication of the recommended actions.)).

Regarding claim 8, McElhinney in view of Natarajan discloses:
The method of claim 7, further comprising presenting at least one performance
metric trend at the user interface (McElhinney: ¶ [0085] (interactive user interface); ¶ [0162]-[0165] (graphical user interface shows various information, including health metric data, sensor data that contributed to abnormal condition indicator, and other asset information, such as various key performance indicators); ¶ [0229]-[0231] (graphical user interface displays health metric data over a period of time)).

Regarding claim 9, McElhinney in view of Natarajan discloses:
The method of claim 1, wherein at least one action of the one or more actions is performed automatically subsequent to the generation of the system classification output that
indicates the future system failure is likely to occur (McElhinney: ¶ [0028] (trigger preventative actions based on feedback data); ¶ [0166]-[0172] (triggering preventative actions if health metric falls below a threshold); ¶ [0253] (actions may be triggered based off the health metric model)).


Claims 10 and 14-18
Claims 10 and 14-18 contain limitations for a computer-readable medium which are similar to the limitations for the method in claims 1 and 5-9, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 19
Regarding claim 19, McElhinney discloses:
A system comprising:
a memory (McElhinney: ¶ [0077]-[0078]); 
one or more processors (McElhinney: ¶ [0077]) configured to: 
monitor metrics corresponding to at least computing resources of the system (McElhinney: ¶ [0033] (monitoring operating data of assets)); and 
compile a plurality of datasets based on the monitoring, each dataset of the plurality of datasets comprising metrics associated with a different period of time (McElhinney: ¶ [0074]; ¶ [0103] (operating data may be obtained periodically)); 
one or more service modules executable by the one or more processors and configured to provide functionality to one or more external user devices (McElhinney: ¶ [0061] (The analytics system may include one or more computing systems, such as servers and databases, configured to receive, process, analyze, and output data.)); and 
a machine learning engine executable by the one or more processors, the machine learning engine configured to: 
execute a machine learning model against a subset of the plurality of datasets (McElhinney: ¶ [0115]-[0118] and ¶ [0159]-[0165] (evaluate trends in health metrics and utilize a machine learning model to predict failure probability)), 
wherein the subset of the plurality of datasets comprises a first dataset comprising metrics obtained via the monitoring during a current period of time and one or more second datasets comprising metrics obtained via the monitoring during one or more periods of time prior the current period of time (McElhinney:  ¶ [0074]; ¶ [0103] (collect operating data periodically); ¶ [0134]-[0139] and ¶ [0239]-[0242] (training a failure model using historical data)),
wherein the executing of the machine learning model against the subset of the plurality of datasets is configured to evaluate trends associated with combinations of metrics within the first dataset and the one or more second datasets to predict a likelihood of a future system failure based on the trends (McElhinney: ¶ [0115]-[0118] and ¶ [0159]-[0165] (evaluate trends in health metrics and utilize a machine learning model to predict failure probability); ¶ [0134]-[0139] and ¶ [0239]-[0242] (training a failure model using historical data and analysis of subset of variables to identify trends)); and 
generate a system classification output, the system classification output comprising information representative of whether a future system failure is predicted based on the evaluated trends associated with the one or more combinations of metrics within the subset of the plurality of datasets (McElhinney: ¶ [0159]-[0165] (determination of likelihood for future failure)); and 
wherein the one or more processors are configured to perform one or more actions to mitigate a predicted system failure subsequent to generation of the system classification output, wherein the system classification output indicates the future system failure is likely to occur (McElhinney: ¶ [0028] (trigger preventative actions based on feedback data); ¶ [0166]-[0172] (triggering preventative actions if health metric falls below a threshold); ¶ [0253] (actions may be triggered based off the health metric model)).

Further regarding claim 19, McElhinney does not explicitly disclose, but Natarajan teaches:
	clean information included the plurality of datasets, wherein the cleaning is configured to address errors in the plurality of datasets (Natarajan:  ¶ [0030]).

	Natarajan teaches cleaning of historical data to replace, modify or delete corrupt or inaccurate data (Natarajan:  ¶ [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean data prior to use with the machine learning model as taught by Natarajan in conjunction with the monitoring and failure prediction techniques taught by McElhinney.  One of ordinary skill in the art would be motivated to do so in order to detect and correct/remove corrupt or inaccurate data to accurately reflect asset operating data so that the learning model provides accurate results (Natarajan:  ¶ [0030]).


Claims 2-3, 11-12, and 20
Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over McElhinney et al. (U.S. Patent Publication No. 2016/0155315) in view of Natarajan et al. (U.S. Patent Publication No. 2020/0174774) in further view of Achin et al. (U.S. Patent No. 10,366,346).

Claim 2
Regarding claim 2, McElhinney in view of Natarajan discloses:
The method of claim 1, further comprising training the model based on a machine learning classifier and a training dataset prior to executing the model against the subset of the
plurality of datasets, the training dataset derived from at least a portion of a historical dataset (McElhinney: ¶ [0139] (training of failure model with historical operating data)).

Further regarding claim 2, McElhinney in view of Natarajan does not explicitly disclose, but Achin teaches: 
The method of claim 1, further comprising training the model based on a machine learning classifier (Achin: Col. 11, Lines 47-64).

	McElhinney in view of Natarajan teaches training a failure model with historical operating data (McElhinney: ¶ [0139]), but does not explicitly teach using a machine learning classifier as described in the claim.  Achin teaches using machine learning classifiers for assessing machine modeling techniques (Achin: Col. 11, Lines 47-64).  Achin further teaches use of modeling techniques such as nearest neighbor model (Achin: Col. 28, Lines 5-25 and Col. 30, Lines 32-41), random forest, and deep learning neural networks (Achin: Col. 40, Lines 19-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize machine learning classifiers as taught by Achin in conjunction with the monitoring and failure prediction techniques taught by McElhinney in view of Natarajan.  One of ordinary skill in the art would be motivated to do so in order to evaluate different models to determine the best performing model and improve the accuracy of the models used (Achin: Col. 40, Lines 18-41).

Claim 3
Regarding claim 3, McElhinney in view of Natarajan and Achin discloses:
The method of claim 2, wherein the machine learning classifier comprises a random forest classifier (Achin: Col. 40, Lines 19-24), a nearest neighbor classifier (Achin: Col. 28, Lines 5-25 and Col. 30, Lines 32-41), and a neural network classifier (Achin: Col. 40, Lines 19-24).

Claims 11-12
Claims 11-12 contain limitations for a computer-readable medium which are similar to the limitations for the method in claims 2-3, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons and rationale.

Claim 20
Regarding claim 20, McElhinney in view of Natarajan discloses:
The system of claim 19, wherein the machine learning engine is configured to: 
train the machine learning model based on a machine learning classifier and a training dataset prior to executing the machine learning model against the subset of the plurality of datasets, the training dataset derived from at least a portion of a historical dataset (McElhinney: ¶ [0139] (training of failure model with historical operating data));
wherein the one or more processors are configured to: 
clean information included in at least one dataset of the plurality of datasets (Natarajan:  ¶ [0030] (cleaning of data to replace, modify or delete corrupt or inaccurate data));
present the system classification output at a user interface, the user interface comprising one or more interactive tools associated with the one or more actions to mitigate the predicted future system failure (McElhinney: ¶ [0085] (interactive user interface); ¶ [0162]-[0165] (graphical user interface shows various information, including health metric data, sensor data that contributed to abnormal condition indicator, and other asset information, such as various key performance indicators); ¶ [0170] (The analytics system may generate a list of one or more recommended actions that may help increase the health metric and cause an output system to output an indication of the recommended actions.)); and 
automatically perform at least one action of the one or more actions subsequent to the generation of the system classification output that indicates the system failure is likely to occur (McElhinney: ¶ [0028] (trigger preventative actions based on feedback data); ¶ [0166]-[0172] (triggering preventative actions if health metric falls below a threshold); ¶ [0253] (actions may be triggered based off the health metric model)).

Further regarding claim 20, McElhinney in view of Natarajan does not explicitly disclose, but Achin teaches:
The system of claim 19, further comprising training the machine learning model based on a machine learning classifier (Achin: Col. 11, Lines 47-64); and
determine a score for the machine learning model subsequent to training the model based on the machine learning classifier and the training dataset, the score configured to evaluate an accuracy of the trained model (Achin: Col. 58, Line 62 to Col. 59, Line 2 (determine accuracy scores for each predictive model)).

	McElhinney in view of Natarajan teaches training a failure model with historical operating data (McElhinney: ¶ [0139]), but does not explicitly teach using a machine learning classifier as described in the claim.  Achin teaches using machine learning classifiers for assessing machine modeling techniques (Achin: Col. 11, Lines 47-64).  Achin further teaches cleaning the modeling dataset (Achin: Col. 41, Lines 31-37) and determining accuracy scores (Achin: Col. 58, Line 62 to Col. 59, Line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize teachings of Achin in conjunction with the monitoring and failure prediction techniques taught by McElhinney in view of Natarajan.  One of ordinary skill in the art would be motivated to do so in order to evaluate different models to determine the best performing model and improve the accuracy of the models used (Achin: Col. 40, Lines 18-41).

Claims 4 and 13
Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over McElhinney et al. (U.S. Patent Publication No. 2016/0155315) in view of Natarajan et al. (U.S. Patent Publication No. 2020/0174774) in further view of Achin et al. (U.S. Patent No. 10,366,346) and Salunke et al. (U.S. Patent Publication No. 2017/0329660).

Claim 4
Regarding claim 4, McElhinney in view of Natarajan and Achin discloses:
The method of claim 2, further comprising:
determining a score for the machine learning model subsequent to training the machine learning model based on the machine learning classifier and the training dataset, the score configured to evaluate an accuracy of the trained machine learning model (Achin: Col. 58, Line 62 to Col. 59, Line 2 (determine accuracy scores for each predictive model)).

Further regarding claim 4, McElhinney in view of Natarajan and Achin does not explicitly disclose, but Salunke teaches:
configuring the machine learning engine to generate system classification outputs using the trained machine learning model when the score satisfies a threshold accuracy level (Salunke: ¶ [0101]-[0102]).

McElhinney in view of Natarajan and Achin teaches determining accuracy scores (Achin: Col. 58, Line 62 to Col. 59, Line 2) and evaluating the sensitivity of top models based on their relative predictive accuracy compared to a threshold (Achin: Col. 55, Lines 64-67).  However, McElhinney in view of Natarajan and Achin does not explicitly teach evaluating the determined accuracy scores against a threshold as required by the claim.  Salunke teaches training prediction models to provide estimates of the correlation between different metrics at future times.  Salunke further teaches determining a goodness of fit score for the predictive models and whether the score exceeds a threshold, thereby indicating a learnable pattern (Salunke: ¶ [0101]-[0102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Salunke in conjunction with the monitoring and failure prediction techniques taught by McElhinney in view of Natarajan and Achin.  One of ordinary skill in the art would be motivated to do so in order to better evaluate the behavior of two metrics which may be related to the root cause of a potential system problem (Salunke: ¶ [0052]).

Claim 13
Claim 13 contains limitations for a computer-readable medium which are similar to the limitations for the method in claim 4 and is rejected under 35 U.S.C. § 103 for the same reasons and rationale.


Response to Arguments – Claim Rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on June 30, 2022) with respect to the rejections of the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered and are partially persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that McElhinney does not teach all of the limitations in the amended claim 1.  Specifically, Applicant argues that “McElhinney describes using a machine learning model to analyze sensor data and explains that the model outputs a health score (or health metric data), but does not disclose that the machine learning model evaluates trends in the sensor data, much less trends in different combinations of the sensor data. The relied upon portions of McElhinney (i.e., paragraphs [0239]-[0242]) describe analyzing trends, but the trends disclosed in McElhinney are trends in the health scores (or health metric data)-in other words, the trend analysis in McElhinney involves analyzing trends in the outputs of the machine learning model, not analysis of trends using the machine learning model. See McElhinney at FIG. 9, paragraphs [0239]-[0243] (explaining how FIG. 9 shows analysis of trends in historical health scores). Furthermore, McElhinney explains that the trend analysis (of the health scores) is used to perform causation analysis (i.e., identify causes of changes in the health score), rather than to predict failures, as in claim 1.”  Independent claims 10 and 19, as amended, recite similar limitations as the amended claim 1.  
Upon consideration of Applicant’s arguments and the amended claims, the Examiner agrees that McElhinney does not explicitly teach all of the cited limitation(s) in the amended independent claims.  Specifically, McElhinney does not explicitly teach cleaning information as described in the amended independent claims.  Therefore, the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration of the amended independent claims, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of McElhinney and Natarajan as detailed above.
Regarding Applicant’s argument that McElhinney only teaches analysis of trends in historical health scores and does not teach evaluating trends in the actual health metric data, the Examiner respectfully disagrees.  
The amended claims specify evaluating trends in metrics obtained via monitoring, but provide no details regarding what kind of specific information or parameters that the metrics represent other than “corresponding to at least computing resources of a system.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
McElhinney teaches evaluating trends in health metrics and utilizes a machine learning model to predict failure probability (see McElhinney:  ¶ [0115]-[0118]; ¶ [0159]-[0165]).  McElhinney defines a “health score” for an asset as “a single, aggregated metric that indicates whether a failure will occur at the asset within a given timeframe into the future” (see McElhinney:  ¶ [0116]) and explicitly states that a “health metric” and “health score” are equivalent terms (see McElhinney:  ¶ [0011]).  McElhinney further teaches training a failure model using historical data (see McElhinney:  ¶ [0134]-[0139]; ¶ [0239]-[0243]), with operating data being collected periodically (see McElhinney:  ¶ [0103]).  It is therefore maintained that McElhinney teaches evaluating trends in metrics to predict a future failure as specified in the claims.
In response to Applicant's arguments against the references individually regarding the rejections under 35 U.S.C. § 103, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As detailed in the rejections above, McElhinney is combined with Natarajan to teach the amended independent claims.  Natarajan teaches cleaning of historical data to replace, modify or delete corrupt or inaccurate data (see Natarajan:  ¶ [0030]).  It is maintained that McElhinney and Natarajan, when viewed in combination, teaches the amended independent claims.
Accordingly, claims 1-20, as amended, are rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113